34 So. 3d 177 (2010)
Ken BASTANI and Centennial Bank, (as successor by merger with Marine Bank), Appellants,
v.
Gary KRESSER, JAMES F. Miller, Castles Construction and Development LLC, Barbara Miller, Castles Unlimited, Inc., a Florida corporation, and Jerry Miller, as Trustee of the James F. Miller Irrevocable Trust, Appellees.
No. 4D09-1452.
District Court of Appeal of Florida, Fourth District.
May 5, 2010.
Christopher N. Bellows and Rebecca M. Plasencia of Holland & Knight LLP, Miami, for appellants.
Ronald M. Gache and Scott A. Simon of Broad and Cassel, West Palm Beach, for appellee, Gary Kresser.
DAMOORGIAN, J.
The Intervenors, Ken Bastani and Centennial Bank, appeal an order denying their motion for Rehearing and/or Relief from Judgment. That judgment is the subject of our opinion in Case Nos. 4D09-759 and 4D09-760. There, we reversed the underlying judgment. We therefore reverse the trial court's order in this case, and remand the case to the trial court for proceedings consistent with this opinion.
HAZOURI and MAY, JJ., concur.